Citation Nr: 0706992	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice connected pension benefits in the amount of 
$19,497.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to March 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 decision of the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied the benefit sought on appeal.

The Board notes that the veteran presented testimony before 
the RO in January 2004.  The transcript has been obtained and 
associated with the claims folder.  In the veteran's August 
2004 substantive appeal he requested a hearing before the 
Board at his local RO office.   The hearing was scheduled for 
April 2005.  The veteran failed to appear for the hearing.  
The notice was sent to the address of record.  The notice was 
not returned as undeliverable and the regularity of the mail 
is presumed.  As such, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  In November 2002, the veteran's nonservice connected 
pension benefits were reduced effective May 1, 2001, based on 
evidence showing that the veteran had unreported Social 
Security income.  This action created an overpayment in the 
amount of $19,497.00.

2.  The veteran was at fault in the creation of the 
indebtedness at issue, but he was not guilty of bad faith, 
misrepresentation, or fraud in the debt's creation.

3.  Collection of the $19,497.00 in overpaid benefits would 
not deprive the veteran of basic necessities.

4.  Recovery of the overpayment at issue would not defeat the 
purpose for which the were awarded as the benefits were 
intended to provide supplemental income should a veteran's 
income fall below a set level, and the veteran's income was 
in excess of that level.

5.  Failure to make restitution would result in unfair gain 
to the veteran.

6.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the pension overpayment.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice connected pension 
benefits in the amount of $19,497.00 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).

In Barger v. Principi, 16 Vet. App. 132 (2002) it was held 
that the duties specified in the VCAA are not applicable to 
requests for a waiver of recovery of an overpayment.   
Therefore, the Board will proceed with consideration of the 
veteran's appeal without a discussion of that law.  

Factual Background

In a February 1997 rating decision, the veteran was awarded 
nonservice connected pension benefits.  His monthly rate was 
for a veteran with three dependents and was based on no 
family income except his wife's earnings.  The veteran was 
instructed to notify the RO immediately if he was "awarded 
Social Security or any other retirement benefit."  

In April 1997, the veteran notified the RO that his wife was 
unemployed as of February 24, 1997.  He indicated that her 
total gross pay from December 1, 1996, to February 24, 1997, 
was $1,782.02.  The veteran's benefits were recomputed 
accordingly.  

In December 1997, the veteran's pension was amended to make 
up the difference between his countable annual income and a 
maximum annual rate.  His award was based on an annual 
countable income of zero dollars from December 1, 1997.  
Benefits were included for his spouse and children.  He was 
advised to tell the RO immediately if there were any changes 
in the number or status of his dependents or income.  He was 
further informed that failure to tell VA immediately of any 
dependency change or change in income from any other source 
would result in an overpayment which would have to be repaid. 

In August 1999, the RO reviewed information received as a 
result of the match against Internal Revenue Service and 
Social Security Administration records for 1996.   Based on 
this information, there was no change in benefits.  He was 
notified to report "ALL income from ALL SOURCES" (emphasis 
in original).  He was further informed that it was his 
"responsibility to report income changes to [the RO] at any 
time there [was] a significant change."

Social Security inquiry in August 2002 revealed the veteran 
was awarded Social Security benefit payment as of May 2, 
2001, for his spouse.  She received a retroactive awarded of 
$3,381.00.  The RO was also informed that the veteran began 
receiving Social Security benefits as of April 2001.  He 
received a retroactive payment of $14,698.00.

In September 2002, the RO informed the veteran that they had 
been advised by the Social Security Administration (SSA) that 
he was receiving benefits.  They indicated that the report 
was inconsistent with the income the veteran had reported to 
them.  He was asked to clarify the following monthly amounts: 
$638.00 for himself as of May 2001; $113 for his spouse as of 
June 2001; $702 for himself as of December 2001; and $117 for 
his spouse as of December 2001.  The aforementioned 
retroactive payments were also included.  The veteran was 
asked to confirm the information.

In a signed statement dated in October 2002, the veteran 
agreed with the monthly benefit amounts as reported by SSA.  
He asked the RO to take immediate action to adjust his VA 
pension accordingly.

The RO informed the veteran in November 2002 that the 
reduction in benefits as of May 2001 for unreported Social 
Security income had been implemented.  He was notified that 
the amount of overpayment was $19,497.00.

In December 2002, the veteran submitted VA Form 20-5655, 
Financial Status Report, indicating that he was receiving a 
total monthly income of $1,182.  He reported total monthly 
expenses of $1,192 for: $400 food; $196 utilities; $66 real 
estate taxes; $153 quarterly for house insurance; $30 pets; 
$97 car insurance; $250 credit card debt; $58.50 Direct TV; 
$19.95 Internet; and $10 long distance.  He reported a $10 
per month deficit.

The veteran requested a waiver of the amount of indebtedness 
in December 2002.  He indicated that he was informed by the 
Social Security Administrative Law Judge that the RO would be 
notified immediately of his award.  He stated that he filed 
for Social Security in October 1999 and was awarded benefits 
in December 2002.  He further indicated that he called the RO 
before he received his first check and was told that it 
shouldn't affect his VA benefits and if it did, it would be 
done automatically.  The veteran reported that his wife e-
mailed the RO regarding the benefits and was again told it 
would not affect his award.  He concluded that it would be a 
financial burden to repay the monies because he was having 
trouble making ends meet.  The veteran also indicated that he 
had been receiving benefits for over a year and a half and 
wondered why it had taken so long for the RO to act. 

In January 2004, the veteran filed changes to his Financial 
Status Report.  He indicated that he was receiving a total 
monthly income of $1,280.  He reported total monthly expenses 
of $1,286.32 for: $300 food; $215 utilities; $266.32 other 
living expenses; $500 credit card debt; and $63.49 Direct TV.  
He reported a monthly deficit of $6.32 after expenses.

The veteran testified in November 2004, that he would incur 
financial hardship if he had to repay the amount of 
indebtedness.  He again reiterated that he was told by Social 
Security that they would inform the RO of the award of 
disability benefits.

In March 2004, the RO found no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran.  
They did fault him in failing to inform their office of his 
Social Security benefits and retroactive award.

He filed an additional Financial Status Report in April 2004.   
He indicated that he was receiving a total monthly income of 
$1,280.  He reported total monthly expenses of $1,303.33 for: 
$240 food; $184.16 utilities; $136.98 insurance; $65.25 
taxes; $67.24 TV; $19.95 Internet; $40 gas, oil and car 
maintenance; $535 credit card debt; and $20 pets.  He 
reported a monthly deficit of $23.33 after expenses.

In his April 2004 notice of disagreement (NOD) he clarified 
that he could not get TV reception without Direct TV service 
and the Internet helped his son with school assignments.  The 
credit card payments were for Christmas and birthday gifts.  
He further indicated that he would stop receiving Social 
Security benefits for his son in December when his son turned 
16 years old.  He asked that if his waiver was denied he 
asked for only a $73 month reduction in benefits.  

Finally, in his substantive appeal the veteran reported that 
his VA income had been lowered from $373 per month to $313 
per month.  He again indicated that they would no longer 
receive benefits for their son in December 2004.

Analysis

Initially, the Board notes that the amount of overpayment in 
question is $19,497.00.  The veteran has not disputed the 
amount of the debt in question and thus, has not raised the 
question of propriety of creation of the overpayment.  See 
38 C.F.R. § 1.911(c)(1).  The veteran essentially argues that 
he is entitled to a full waiver of recovery of the 
overpayment at issue based on undue financial hardship.

Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.965(b).  Pursuant to 38 C.F.R. § 3.901(a), 
fraud has been defined as:

"[a]n act committed when a person 
knowingly makes or causes to be made or 
conspires, combines, aids, or assists, in 
agrees to, arranges for, or in any way 
procures the making or presentation of a 
false or fraudulent affidavit, 
declaration, certificate, statement, 
voucher, or paper, concerning any claim 
for benefits ..." 

Misrepresentation of a material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b).  Bad 
faith has been defined as:

"generally describ[ing] unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a 
debt arising from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government."

38 C.F.R. § 1.965(b)(2).

The RO determined that no fraud, misrepresentation, or bad 
faith was involved in this case, and the Board agrees.  

The veteran argues that he was informed by the SSA that they 
would report the income to the RO.  He further contends that 
the RO told himself and his wife that the award of benefits 
would not affect his monthly pension.  There is no evidence 
of communication from the veteran or his wife to the RO.  
Moreover, in various award letters from the RO he was 
instructed to notify the RO immediately if he had a change in 
either dependent status or change in income, to include 
Social Security benefits.

If there is no indication of fraud, misrepresentation, or bad 
faith, as in this case, recovery of overpayment of benefits 
is prohibited if the Secretary determines that recovery would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.962.  Recovery of the overpayment 
shall be waived if it is determined that recovery of the 
indebtedness would be against equity and good conscience.  
38 C.F.R. § 1.963(a). 

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a).  The 
regulations set forth six non-exclusive elements that must be 
addressed to determine whether the facts and circumstances in 
a particular case dictate that collection of an overpayment 
would be against equity and good conscience.  Id.  Each of 
the six elements must be addressed. 

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1).  In this case, the debt at 
issue was created when the veteran failed to properly inform 
the RO of his award of monthly Social Security disability 
benefits and the retroactive award.  The veteran was at fault 
for accepting additional VA benefits that were awarded based 
on having no family income as of December 2001. 

Again letters from the RO specifically informed the veteran 
that he was to notify VA immediately if there was any change 
in annual countable income.  In addition, he was advised that 
failure to notify VA of change in income would result in the 
creation of an overpayment.  Moreover, the veteran had 
previously reported a change of his wife's income in order to 
avoid such an overpayment as was created in the instant case.  
In light of the veteran's failure to notify the RO of his 
award of Social Security disability benefits, he is at fault 
in creating the overpayment.   

The next element concerns "balancing of faults."  38 C.F.R. 
§ 1.965(a)(2).  This requires weighing the fault of the 
debtor against the fault of VA.  The RO duly notified the 
veteran to report any change in income, to include receipt of 
social security benefits.  The veteran did not report his 
change of income after he began receiving benefits or the 
retroactive award.  Thus, the veteran is responsible for 
repayment of the overpayment.

The third element to be address is "undue hardship."  The 
standard is "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. 
§ 1.965(a)(3).  As discussed above, the veteran submitted 
Financial Status Reports in connection with his waiver 
request.  The most recent evidence of record shows monthly 
income in the amount of $1,280.  The veteran has not 
contended otherwise, and thus, the Board accepts this amount 
as accurate.  The veteran claims that collection of the 
$19,497.00, overpayment would cause him undue hardship if 
collected due to a deficiency of $23.33 per month after 
expenses; however the veteran indicated in his notice of 
disagreement that he could afford a reduction of $73 per 
month in VA benefits.

The Board finds no evidence of record to suggest that the RO 
has proposed withholding all compensation until the debt is 
satisfied.  When the Board looks at the list of monthly 
expenses submitted by the veteran, his income is more than 
sufficient to provide for his basic necessities.  The Board 
notes that the veteran owns his home, valued at about 
$72,000.  The Board has also looked at the veteran's monthly 
payments on installment contracts and other debt, and notes 
that there are no amounts past due.  As the overpayment of 
pension benefits is a valid debt to the government, there is 
no reason that the veteran should not accord VA the same 
consideration that he accords his private creditors.  After 
careful analysis of the veteran's financial status, it is the 
Board's opinion that payment of the outstanding indebtedness 
in reasonable monthly installments would not prevent the 
veteran from providing himself the basic necessities of life.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  The Board finds 
that recovery of the debt would not nullify the objective for 
which benefits are intended, as pension benefits are intended 
to provide supplemental income should a veteran's income fall 
below a set level.  The pension benefits were intended to 
provide a minimal level of subsistence that he exceeded for 
the years in question. Recovery of pension benefits, to which 
he was not entitled, would not defeat the purpose for which 
they were awarded.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the veteran failed to advise the RO of his award of 
Social Security benefits until the RO informed him in 
September 2002 that the SSA had reported income for the 
veteran and his spouse.  The overpayment consists of the 
additional VA benefits that he received for no annual 
countable income, to which he was not entitled under the law.  
The Board finds that receipt of these additional VA benefits 
constituted unjust enrichment to the extent of benefits in 
the amount of $19,497.00.  

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of these VA benefits, nor is there any 
evidence of record that he in fact relied upon the additional 
benefits. 

After review of all the evidence of record, carefully 
weighing all relevant factors and the contentions of the 
veteran, the Board finds that recovery of the overpayment 
of $19,497.00, would not be against equity and good 
conscience.  38 U.S.C.A. 
§ 5302.  The end result is not unduly favorable or adverse to 
either the Government or the veteran and the evidence in this 
case is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107.



ORDER

Waiver of recovery of the overpayment of nonservice 
connection pension benefits, in the amount of $19,497.00, is 
denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


